Case 1:21-cv-21390-UU Document 1 Entered on FLSD Docket 04/12/2021 Page 1 of 9




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

                                             CASE NO.:

 ANA M. GONZALEZ
 and other similarly situated individuals,

         Plaintiff(s),
 v.

 FORMCRETE, LLC, and
 ROMAN PILOTO, individually

       Defendants,
 __________________________________/

                                       COMPLAINT
                           (OPT-IN PURSUANT TO 29 U.S.C § 216(b))

         COMES NOW the Plaintiff ANA M. GONZALEZ, and other similarly situated

 individuals, by and through the undersigned counsel, and hereby sues Defendants FORMCRETE,

 LLC, and ROMAN PILOTO, individually, and alleges:

                            JURISDICTION VENUES AND PARTIES

      1. This is an action to recover money damages for unpaid overtime wages under the United

         States laws. This Court has jurisdiction pursuant to the Fair Labor Standards Act, 29

         U.S.C. § 201-219 (Section 216 for jurisdictional placement) ("the Act").

      2. Plaintiff ANA M. GONZALEZ is a resident of Broward County that worked in Dade

         County within this Court's jurisdiction. Plaintiff is a covered employee for purposes of the

         Act.

      3. Corporate Defendant FORMCRETE, LLC (hereinafter FORMCRETE, or Defendant), is a

         Florida Corporation business in Dade County, Florida. Defendant FORMCRETE is the

         employer of Plaintiff and others similarly situated within the meaning of Section 3(d) of

                                             Page 1 of 9
Case 1:21-cv-21390-UU Document 1 Entered on FLSD Docket 04/12/2021 Page 2 of 9




       the "Fair Labor Standards Act" [29 U.S.C. § 203(d)]. At all times, Defendant was engaged

       in interstate commerce.

    4. The individual Defendant ROMAN PILOTO was and is now the owner/officer and

       manager of Defendant Corporation FORMCRETE. Defendant ROMAN PILOTO is the

       employer of Plaintiff and others similarly situated within the meaning of Section 3(d) of

       the "Fair Labor Standards Act" [29 U.S.C. § 203(d)].

    5. All the actions raised in this Complaint took place in Dade County, Florida, within this

       Court's jurisdiction.

                                  GENERAL ALLEGATIONS

    6. This cause of action is brought by Plaintiff ANA M. GONZALEZ as a collective action to

       recover from Defendants unpaid half-time overtime compensation, liquidated damages,

       costs, and reasonable attorney's fees under the provisions of Fair Labor Standards Act, as

       amended, 29 U.S.C. § 201 et seq (the "FLA or the "ACT"). Plaintiff brings this action on

       behalf of herself and all other current and former employees similarly situated to Plaintiff

       ("the asserted class") and who worked more than forty (40) hours during one or more weeks

       on or after September 2018 (the "material time"), without being adequately compensated.

    7. Corporate Defendant FORMCRETE is a construction company specialized in non-

       residential building construction. Defendant has corporate offices located at 327 SW 2nd

       Avenue, Florida City, Florida 33034.

    8. Defendants FORMCRETE and ROMAN PILOTO employed Plaintiff ANA M.

       GONZALEZ as a non-exempted, full-time labor construction laborer from approximately

       September 18, 2018, to April 01, 2021, or 132 weeks. However, for FLSA purposes,

       Plaintiff's relevant employment period is 117 weeks. Plaintiff did not work overtime hours



                                           Page 2 of 9
Case 1:21-cv-21390-UU Document 1 Entered on FLSD Docket 04/12/2021 Page 3 of 9




       after February 26, 2021 (5 weeks), and she did not work with Defendants from November

       22, 2019, to January 31, 2020 (10 weeks).

    9. Plaintiff's last wage rate was $15.00 an hour. Plaintiff's overtime rate should be $22.50 an

       hour.

    10. During her relevant time of employment, Plaintiff worked 6 days per week, a minimum

       average of 56 hours.

    11. Plaintiff had a regular schedule, and she worked from Monday to Friday from 7:00 AM or

       earlier to 5:30 PM (10.5 hours), or later. On Saturdays, Plaintiff worked from 7:00 AM to

       1:00 PM (6 Hours). Plaintiff completed every week a minimum of 56 hours. Plaintiff has

       already deducted 2.5 hours of lunchtime.

    12. Plaintiff was paid an average of 56 hours weekly, at her regular rate, but she was not paid

       for overtime hours, as required by the FLSA.

    13. Plaintiff clocked in and out, and she also signed timesheets, and Defendants were able to

       track the hours worked by Plaintiff and other similarly situated individuals.

    14. Therefore, Defendants willfully failed to pay Plaintiff overtime hours at the rate of time

       and a half her regular rate, for every hour that she worked over forty (40), in violation of

       Section 7 (a) of the Fair Labor Standards Act of 1938 (29 U.S.C. 207(a)(1)).

    15. During her employment with Defendants, Plaintiff was paid weekly with checks of

       different corporations without any record or paystub providing basic information such as

       number of days and hours worked, wage rate paid, employees taxes deducted etc., etc.

    16. Plaintiff worked under the supervision of FORMCRETE staff; she wore a FORMCRETE

       uniform and signed FORMCRETE timesheets.




                                           Page 3 of 9
Case 1:21-cv-21390-UU Document 1 Entered on FLSD Docket 04/12/2021 Page 4 of 9




    17. Plaintiff is not in possession of time and payment records, but she will provide a good faith

       estimate of unpaid wages based on her recollections. Plaintiff will amend her Complaint

       when Defendants produce time and payment records.

    18. On or about April 01, 2021, Defendants fired Plaintiff without further explanations.

    19. Plaintiff ANA M. GONZALEZ intends to recover half-time overtime pay for hours

       accumulated during her time of employment, liquidated damages, and any other relief as

       allowable by law.

    20. The additional persons who may become Plaintiffs in this action are employees and/or

       former employees of Defendants who are and who were subject to their unlawful payroll

       practices and procedures and were not paid overtime wages at the rate of time and one half

       of their regular rate of pay for all overtime hours worked over forty.

                                 COUNT I:
               WAGE AND HOUR FEDERAL STATUTORY VIOLATION;
             FAILURE TO PAY OVERTIME, AGAINST ALL DEFENDANTS

    21. Plaintiff ANA M. GONZALEZ re-adopts every factual allegation stated in paragraphs 1-

       20 above as set out in full herein.

    22. This cause of action is brought by Plaintiff ANA M. GONZALEZ as a collective action

       to recover from Defendants overtime compensation, liquidated damages, costs, and

       reasonable attorney's fees under the provisions of the Fair Labor Standards Act, as

       amended, 29 U.S.C. § 201 et seq (the "FLA or the "ACT"), on behalf of Plaintiff and all

       other current and former employees similarly situated to Plaintiff ("the asserted class") and

       who worked over forty (40) hours during one or more weeks on or after September 2018,

       (the "material time") without being compensated "at a rate not less than one and a half

       times the regular rate at which he is employed."



                                             Page 4 of 9
Case 1:21-cv-21390-UU Document 1 Entered on FLSD Docket 04/12/2021 Page 5 of 9




    23. Defendant FORMCRETE was and is engaged in interstate commerce as defined in §§ 3 (r)

       and 3(s) of the Act, 29 U.S.C. § 203(r) and 203(s)(1)(A). Defendant is a construction

       company. Defendant had more than two employees recurrently engaged in commerce or

       the production of goods for commerce by regularly and recurrently using the

       instrumentalities of interstate commerce; Defendant accepts and solicits funds from non-

       Florida sources by using electronic devices to authorize credit card transactions. Upon

       information and belief, the annual gross revenue of the Employer/Defendant was always

       more than $500,000 per annum. Therefore, there is FLSA enterprise coverage.

    24. Plaintiff and those similarly situated were employed by an enterprise engaged in interstate

       commerce. Plaintiff regularly handled and worked on goods and materials produced for

       commerce and moved across State lines at any time during the business. Therefore, there

       is FLSA individual coverage.

    25. Defendants FORMCRETE and ROMAN PILOTO employed Plaintiff ANA M.

       GONZALEZ as a non-exempted, full-time labor construction laborer from approximately

       September 18, 2018, to April 01, 2021, or 132 weeks. However, for FLSA purposes,

       Plaintiff's relevant employment period is 117 weeks. Plaintiff did not work overtime hours

       after February 26, 2021 (5 weeks), and she did not work with Defendants from November

       22, 2019, to January 31, 2020 (10 weeks).

    26. Plaintiff's last wage rate was $15.00 an hour. Plaintiff's overtime rate should be $22.50 an

       hour.

    27. During her relevant time of employment, Plaintiff worked 6 days per week, a minimum

       average of 56 hours. Plaintiff has already deducted 2.5 hours of lunchtime.




                                            Page 5 of 9
Case 1:21-cv-21390-UU Document 1 Entered on FLSD Docket 04/12/2021 Page 6 of 9




    28. Plaintiff was paid an average of 56 hours weekly, at her regular rate, but she was not paid

       for overtime hours, as required by the FLSA.

    29. Plaintiff clocked in and out, and she also signed timesheets, and Defendants were able to

       track the hours worked by Plaintiff and other similarly situated individuals.

    30. Therefore, Defendants willfully failed to pay Plaintiff overtime hours at the rate of time

       and a half her regular rate, for every hour that she worked over forty (40), in violation of

       Section 7 (a) of the Fair Labor Standards Act of 1938 (29 U.S.C. 207(a)(1)).

    31. Plaintiff was paid weekly with checks of different corporations without any record or

       paystub providing basic information such as the number of days and hours worked, wage

       rate paid, employees taxes deducted, etc.

    32. The records, if any, concerning the number of hours worked by Plaintiff and those similarly

       situated, and the compensation actually paid to such employees should be in the possession

       and custody of Defendants. However, Defendants did not maintain accurate time records

       of hours worked by Plaintiff and other employees upon information and belief. Defendants

       violated the record-keeping requirements of FLSA, 29 CFR Part 516.

    33. Defendants never posted any notice, as required by the Fair Labor Standards Act and

       Federal Law, to inform employees of their federal rights to overtime and minimum wage

       payments. Defendants violated the Posting requirements of 29 U.S.C. § 516.4.

    34. Prior to the completion of discovery and the best of Plaintiff's knowledge, at the time of

       the filing of this Complaint, Plaintiff's good faith estimate of unpaid overtime wages is as

       follows:

       *Please note that these amounts are based on preliminary calculations, and these figures
       are subjected to modifications as discovery could dictate. Plaintiff will adjust her
       calculations as needed.



                                           Page 6 of 9
Case 1:21-cv-21390-UU Document 1 Entered on FLSD Docket 04/12/2021 Page 7 of 9




           a. Total amount of alleged unpaid O/T wages:

              Fourteen Thousand Forty Dollars and 00/100 ($14,040.00)

           b. Calculation of such wages:

              Total weeks of employment: 132 weeks
              Total relevant weeks of employment: 117 weeks
              Total hours worked: 56 hours weekly average
              Total unpaid O/T hours: 16 O/T hours
              Total O/T hours: 16 O/T average hours
              Regular rate: $15.00 an hour x 1.5=$22.50 O/T rate-$15.00=$7.50
              Half-time: $7.50

              Half-time O/T $7.50 x 16 O/T hours=$120.00 weekly x 117 weeks=$14,040.00

           c. Nature of wages:

              This amount represents unpaid half-time overtime.

    35. At all times material hereto, the Employers/Defendants FORMCRETE and ROMAN

       PILOTO failed to comply with Title 29 U.S.C. §§ 201-219 and 29 C.F.R. § 516.2 and §

       516.4 et seq. In that, Plaintiff and those similarly situated performed services and worked

       over the maximum hours provided by the Act. Still, no provision was made by Defendants

       to properly pay Plaintiff at the rate of time and one half for all hours worked over forty

       hours (40) per workweek as provided in said Act.

    36. Defendants knew and showed reckless disregard of the provisions of the Act concerning

       the payment of overtime wages as required by the Fair Labor Standards Act. Plaintiff and

       those similarly situated are entitled to recover double damages.

    37. At times mentioned, individual Defendant ROMAN PILOTO was the owner/partner and

       manager of FORMCRETE. The individual Defendant ROMAN PILOTO was the

       employer of Plaintiff and others similarly situated within the meaning of Section 3(d) of

       the "Fair Labor Standards Act" [29 U.S.C. § 203(d)]. In that, this individual Defendant



                                           Page 7 of 9
Case 1:21-cv-21390-UU Document 1 Entered on FLSD Docket 04/12/2021 Page 8 of 9




        acted directly in FORMCRETE's interests, concerning its employees, including Plaintiff

        and others similarly situated. Defendant ROMAN PILOTO had financial and operational

        control of the business. He determined the terms and working conditions of Plaintiff and

        other similarly situated employees. ROMAN PILOTO is jointly and severally liable for

        Plaintiff's damages.

    38. Defendants FORMCRETE and ROMAN PILOTO willfully and intentionally refused to

        pay Plaintiff overtime wages as required by the United States law and remain owing

        Plaintiff these overtime wages since the commencement of Plaintiff's employment with

        Defendants, as set forth above.

    39. Plaintiff has retained the law offices of the undersigned attorney to represent her in this

        action and is obligated to pay reasonable attorneys' fees.

                                          PRAYER FOR RELIEF

 WHEREFORE, Plaintiff ANA M. GONZALEZ and those similarly situated individuals

 respectfully request that this Honorable Court:

    A. Enter judgment for Plaintiff ANA M. GONZALEZ and other similarly situated and against

        the Defendants FORMCRETE and ROMAN PILOTO based on Defendants' willful

        violations of the Fair Labor Standards Act, 29 U.S.C. § 201 et seq.; and

    B. Award Plaintiff actual damages in the amount shown to be due for unpaid compensation

        for hours worked in excess of forty weekly, with interest; and

    C. Award Plaintiff an equal amount in double damages/liquidated damages; and

    D. Award Plaintiff reasonable attorneys' fees and costs of suit; and

    E. Grant such other and further relief as this Court deems equitable and just and/or available

        pursuant to Federal Law.



                                             Page 8 of 9
Case 1:21-cv-21390-UU Document 1 Entered on FLSD Docket 04/12/2021 Page 9 of 9




                                      JURY DEMAND

     Plaintiff ANA M. GONZALEZ and those similarly situated demand trial by a jury of all issues

 triable as of right by a jury.

 Dated: April 12, 2021.

                                                Respectfully submitted,

                                               By: _/s/ Zandro E. Palma____
                                               ZANDRO E. PALMA, P.A.
                                               Florida Bar No.: 0024031
                                               9100 S. Dadeland Blvd.
                                               Suite 1500
                                               Miami, FL 33156
                                               Telephone: (305) 446-1500
                                               Facsimile: (305) 446-1502
                                               zep@thepalmalawgroup.com
                                               Attorney for Plaintiff




                                           Page 9 of 9
